Citation Nr: 1413936	
Decision Date: 04/01/14    Archive Date: 04/11/14

DOCKET NO.  11-12 557	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1. Entitlement to service connection for an acne disorder (skin disorder).

2. Entitlement to service connection for glaucoma (eye disorder).

3. Entitlement to service connection for a sleep disorder.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

G.R. Waddington, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1981 to January 1984 and from December 2003 to March 2005.

This matter is before the Board of Veteran's Appeals (Board) on appeal from a May 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.

The Veteran testified before the undersigned at a March 2012 video-conference hearing.  A transcript of the hearing is included in the claims file.

The Virtual VA electronic system contains additional documents pertinent to the present appeal.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Further development is required and the case is REMANDED for the following actions:

1. Request that the Veteran identify and secure any medical or non-medical evidence or records that are not included in the claims file.  In particular:

a. Request that the Veteran obtain any results of testing alluded to by Jeffrey Parker, M.D., who reported in December 2008 that he was conducting further investigation of the nature of the Veteran's disorders, and advise the Veteran that he should submit any other further treatment or diagnostic records. 

b. Advise the Veteran to identify the VA dermatologist and/or clinic who reportedly informed him that "sand had penetrated . .  . [his] skin" and request a statement from the dermatologist regarding the etiology of his current skin disorder.

c. Advise the Veteran to obtain "buddy statements," personal correspondence, or other evidence that is relevant to his claim of service connection.

d.  By any appropriate means, obtain any medical records (examinations, treatment reports, prescriptions, etc.) from the Veteran's employer, the U.S. Postal Service.

If any records identified but not secured by the Veteran are unavailable, document their unavailability within the claims file and advise the Veteran so that he can submit any copies in his possession.

2. Obtain any outstanding VA treatment records dating from September 2013 forward and associate them with the claims file.  ALSO OBTAIN ANY RECORDS ALLUDED TO BY DR. PARKER BOTH PRIOR TO AND AFTER SEPTEMBER 2013 REGARDING THE RELATIONSHIP OF THE VETERAN'S MILITARY SERVICE AND HIS SKIN, EYE, AND SLEEP DISORDERS.

3. Schedule examinations by VA examiners to provide opinions as to the etiologies of the Veteran's skin, eye, and sleep disorders.  The claims file, to include a copy of this remand, must be made available to each VA examiner and the examiner must note its review.  The following considerations must govern the VA examinations:

a. The examiner must determine the exact cause and if plausible diagnosis of the Veteran's skin disorder.  If the examiner diagnoses a current skin disorder, he or she must opine as to whether the Veteran's current skin disorder relates to his military service (December 2003 to March 2005) during the Gulf War Era.  Specifically, the examiner must opine as to whether the Veteran's current skin disorder manifested in service or is linked to an in-service incident.   The examiner must provide an explanation for the opinion.

The examiner has an independent responsibility to review the entire record for pertinent evidence.  IN ADDITION TO ANY RECORDS THAT ARE GENERATED AS A RESULT OF THIS REMAND, the examiner's attention is called to:

February 1984 separation examination, documenting no skin problems.

February 2005 Self-Assessment Questionnaire (DD FORM 2796): denying that any medical problems, to include skin diseases and/or rashes, developed during deployment; stating that his general health stayed about the same or got better during deployment and that he is currently in excellent health; and noting that he was often exposed to sand and dust during service.

April 2005 VA treatment records, observing skin irritation on the upper extremities, bilaterally.

February 2007 VA treatment record, noting that the Veteran has had a rash on his back since his deployment in the Gulf War.

March 2007 VA treatment record, diagnosing the Veteran has having folliculitis (inflammation of hair follicles), dyschromia (skin discoloration), and xerosis (dryness of the skin) and indicating that the Veteran's rash on his back existed "before getting deployed in 2003."

June and July 2007 VA treatment records, noting improvement of symptoms with medications, including "retin A."

February 2008 VA treatment records, noting the Veteran's infrequent use of skin medications.

May 2008 statement and July 2008 claim of service connection for a skin disorder, explaining that the Veteran's skin disorder resulted from having to lie in the sand in order to repair military vehicles.

December 2008 private medical opinion by Dr. J.P., finding that the Veteran's skin disorder began during his service in the Middle East.

April 2009 VA treatment records, listing skin treatments for acne and skin irritation.

June 2009 Notice of Disagreement, stating that the Veteran's skin disorder "is due to a sand storm in Iraq in around March or April 2004" and that he was treated for skin problems in service.

June and July 2009 VA treatment records, noting that the Veteran underwent a punch skin biopsy of the left shoulder and that his current skin treatments are not effective.

August 2009, September 2009, November 2009, February 2010, May 2010, October 2010, and January 2011 VA treatment records, observing skin irritation on the Veteran's back, chest, and face and ongoing treatment for skin problems.

March 2012 hearing testimony, stating that: the Veteran's skin started itching after in-service sand exposure; he was treated for an allergic reaction to sand while in service; the sand activated bacteria by penetrating his skin; the skin rash migrated from his back to his shoulders, neck, and face; he is prescribed medications for his skin disorder; and he is not exposed to skin irritants in his current occupation as a mail handler at the U.S. Postal Service.

July 2012 VA treatment records, noting that the Veteran's acne reportedly resulted from exposure to a sand storm during deployment and that he did not have acne as a teenager and takes medication to manage his symptoms.

October 2012, November 2012, and January 2013 VA treatment records, noting that the Veteran's skin condition is well controlled, affects his face, and is generally improving.

September 2013 VA treatment records, noting further improvement in the Veteran's symptoms.

b. The VA examiner must determine the diagnosis and if plausible the cause of the Veteran's vision disorder.  If the examiner diagnoses an eye disorder, he or she must opine as to whether the Veteran's current eye disorder relates to his military service (December 2003 to March 2005) during the Gulf War Era.  The examiner must provide an explanation for the opinion.

The examiner has an independent responsibility to review the entire record for pertinent evidence.  IN ADDITION TO ANY RECORDS THAT ARE GENERATED AS A RESULT OF THIS REMAND, the examiner's attention is called to:

January 1981 eye consultation, documenting 20/20 vision without correction and no other eye impairments.

February 1984 separation examination, documenting no eye problems.

February 2005 Self-Assessment Questionnaire (DD FORM 2796), denying that any medical problems developed during deployment and that he is in excellent health.

February 2007 VA treatment records, noting that the Veteran denied problems with his eye sight.

September 2008 statement, reporting that the Veteran's eyes were affected by the brightness of the sun during his deployment in Kuwait and Iraq and that he sought treatment for vision problems in service.

December 2008 private medical opinion by Dr. J.P., finding that the Veteran's eye problems began during his service in the Middle East.

December 2008 to March 2010 private medical records, documenting treatment for suspected glaucoma as well as symptoms such as tired and irritated eyes and noting that the Veteran reportedly received treatment for light sensitivity while he was in service. 
 
June 2009 Notice of Disagreement, stating that the Veteran was issued sunglasses a couple of months after his arrival in Iraq and that his "exposure to intense sunlight and extreme stress" resulted in his current vision impairment.

June and August 2010 VA treatment records, noting suspect glaucoma and no change in the Veteran's medications.

July 2011 VA treatment records, noting that the Veteran uses artificial tears to relieve his symptoms.

March 2012 hearing testimony, stating that the Veteran: had problems with his vision in service; was instructed to wear sun glasses near-continuously in service in order to limit his sun exposure; has been diagnosed as having glaucoma and has abnormal eye pressure; and uses eye drops to manage his symptoms.

June 2012 VA treatment records, noting no recent changes in the Veteran's vision.

August 2012 VA treatment records, noting that starting in 2010 the Veteran's eyes became progressively red throughout the day and that starting in 2006 his eyes became tired during the afternoon.

c. The VA examiner must determine the diagnosis and if plausible the cause of the Veteran's sleep-related symptoms.  If the examiner diagnoses a current sleep disorder, he or she must opine as to whether the Veteran's sleep disorder relates to his military service (December 2003 to March 2005).  The examiner must provide an explanation for the opinion.

The examiner has an independent responsibility to review the entire record for pertinent evidence.  IN ADDITION TO ANY RECORDS THAT ARE GENERATED AS A RESULT OF THIS REMAND, the examiner's attention is called to:

February 2005 Self-Assessment Questionnaire (DD FORM 2796), denying that any medical problems developed during deployment and that he is in excellent health.

April 2005 VA treatment record, noting that the Veteran reportedly has insomnia and is unable to sleep at night.

September 2008 statement, stating that the Veteran is "still having problems sleeping at night."

December 2008 private medical opinion by Dr. J.P., finding that the Veteran's sleep disorder began during his service in the Middle East.

June 2009 Notice of Disagreement, stating that: his "sleep problems are due to the intense periods of alertness required to provide guard duty as an MP in Iraq.  My sleep has been severely disturbed ever since this duty.  I am constantly hyper alert and suffer from nightmares"; he is prescribed sleep medication; and he sleeps no more than three hours a night.

January 2010 and February 2010 VA treatment records, noting that the Veteran is prescribed Ambien to help him sleep and that he has problems going to and staying asleep.

January 2011 (date received) letter, diagnosing the Veteran as having sleep apnea.

March 2012 hearing testimony, stating that the Veteran was prescribed sleeping pills in service because his skin was so irritated that he could not easily go to sleep. 

September 2012 and December 2012 VA treatment records, diagnosing the Veteran with moderate obstructive sleep apnea syndrome.

d. If any or all of the requested opinions cannot be provided, the relevant VA examiner(s) must explain why he or she is unable to provide the requested opinion(s).

4. Then, review the medical examination reports to ensure that they adequately respond to the above instructions, including providing adequate explanations in support of the stated opinions.  If a report is deficient in this regard, return the case to the appropriate VA examiner for further review and discussion.

5. After the above development, and any other development that may be warranted based on additional information or evidence received, is completed, readjudicate the issues of entitlement to service connection for skin, eye, and sleep disorders.  If the benefits sought are not granted, the Veteran and his representative should be furnished with a Supplemental Statement of the Case (SSOC) and afforded a reasonable opportunity to respond to the SSOC before the record is returned to the Board for further review.

THE AMC'S ATTENTION IS CALLED TO THE RULING IN Kowalski v. Nicholson, 19 Vet.App. 171 (2005) (holding that it is error to reject a medical opinion solely on the basis that the medical opinion was based on a history given by the veteran). 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp.2013).



_________________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


